Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/18/2019, 4/30/2019, 5/27/2020, and 8/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-9, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plant (WO 2014/099777A1) in view of Baker (US 4,836,584).
In regard to claim 1, Plant discloses a fitting for coupling fluidic paths, comprising: 
a compression screw (Fig. 3A, at 44) having threads (Fig. 3A, 44 is threaded into 46 as disclosed in [0025]) formed along at least a portion of an outer surface thereof (Fig. 3A) and a drive surface (Fig. 3A, end of 44 that abuts 58) formed at a distal end thereof (Fig. 3A); 
a tube (Fig. 3B, 50) extending through an axial bore of the compression screw that is configured to carry fluid (Fig. 3B, carries fluid through channel 51); 
a sleeve (Fig. 3B, 58 and 52 defines a sleeve and in [0030] discloses 58 and 52 can be machined as a single part) disposed around the tube (Fig. 3B, 52 is disposed around 50) and including a drive feature (Fig. 3B, 58) formed on an outer surface (Fig. 3B, 58 is at least a drive feature formed on the outer surface of 52 that abuts the 
a seal (Fig. 3B, seal 42) coupled to the sleeve such that the seal surrounds a distal end portion of the sleeve (Fig. 3B, 42 surrounds 52 at the end at 56 and 74); 
wherein the seal includes an axial bore (Fig. 3B bore of 42) formed between a distal sealing face (Fig. 3B, at 48) and a proximal sealing face (Fig. 3B, at 56) of the seal that is aligned with a fluid path of the tube (Fig. 3B, aligned with channel 51). 
Plant does not expressly disclose a retainer coupled to a proximal end of the sleeve and preventing the compression screw from moving proximally away from the sleeve.
In the related field of couplings with compression screws, Baker teaches a coupling (Fig. 1) having a compression screw (Fig. 1, 36) with a retainer (Fig. 1, 38) located at an opening of the compression screw (Fig. 1, opening at the flange 46 which is opposite the opening near the threads of 36) and the retainer contacts an outer surface of a tube (Fig. 1, contact between tube 16 and 38).
It would have been obvious to one having ordinary skill in the art to have modified the coupling of Plant to include a retainer adjacent to the opening at the flange portion at 44 to contact the outer surface of the sleeve in order to have the advantage of securing the position of a compression screw as taught by Baker in 3:1-15.
While Plant does not expressly show the proximal end of the sleeve 52 near the opening adjacent to the flange portion at 44 of the compression screw, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve such that the proximal end of the sleeve In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B))."
In regard to claim 2, Plant and Baker discloses the fitting of claim 1, and Plant further discloses a distal end of the tube and a distal end of the sleeve are positioned proximal to the proximal sealing face of the seal (Fig. 3B, at 56). 
In regard to claim 6, Plant and Baker discloses the fitting of claim 1, and Plant further discloses the seal has a generally cylindrical shape (Fig. 3B, 42 is generally cylindrical) with the proximal sealing face being recessed below a proximal end of a sidewall of the seal such that the sidewall of the seal is disposed around the distal end portion of the sleeve when a distal end of the sleeve abuts against the proximal sealing surface of the seal (Fig. 3B, portion of 42 at 74 is disposed around 52). 
In regard to claim 7, Plant and Baker discloses the fitting of claim 6, and Plant further discloses the sidewall of the seal includes one or more features (Fig. 3B, at 74 are threads formed on the sidewall of 42) formed on an inner surface thereof that are configured to interface with one or more complementary features formed on an outer surface of the sleeve to prevent the seal from separating from the sleeve (Fig. 3B, complementary threads formed on 52 at 74 prevents 42 from separating from 52). 
In regard to claim 8, Plant and Baker discloses the fitting of claim 7, and Plant further discloses the one or more features formed on the inner surface of the sidewall of 
In regard to claim 9, Plant and Baker discloses the fitting of claim 6, and Plant further discloses the sidewall of the seal includes at least one slot formed therein that extends along a portion of a length of the seal (Fig. 3B, the groove formed by the threads of the seal at 74 can be interpreted as a slot, see https://www.merriam-webster.com/dictionary/slot that also defines slot as a groove).
Additionally, it is noted that in [0023] discloses the “threads 74 to assist securing the coupling seal 42 to the tube assembly” which is the same function and purpose of the applicant’s invention of having a slot for securing to the seal as described in [0080] of the applicant’s specification.
Although Plant does not expressly disclose the slot is shaped to be a smooth surface without protrusions or threads, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the threads such that spiral groove of the threads is a simple straight groove, since this would allow for easier manufacturing by providing a straight groove rather than a more complex groove such as a spiral groove.  It has been held that a change of shape is obvious absent persuasive evidence that the particular configuration of the claimed slot shape was significant.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966)
In regard to claim 10, Plant and Baker discloses the fitting of claim 6, and Plant further discloses the seal is configured for selective separation from the distal end portion of the sleeve (Fig. 3B, 42 and 52 can be selectively separated by the threads) and wherein an outer distal edge of the sleeve is chamfered (Fig. 3B, in [0023] discloses the tapered outer surface of 52 includes the threads to allow for ease of insertion into the seal 42) to facilitate insertion of the distal end portion of the sleeve into a recess of the seal (Fig. 3B, recess at 74). 
In regard to claim 11, Plant and Baker discloses the fitting of claim 1, and Plant further discloses the seal is formed from a polymer (In [0024] discloses the seal 42 is made from a polymer). 
In regard to claim 16, Plant and Baker discloses the fitting of claim 1, and Plant further discloses a housing (Fig. 3B, 46) having a coupling port (Fig. 3B) formed therein that includes a first bore having threads (Fig. 3A, bore of 46 that has threads that thread onto 44) formed along at least a portion of a length thereof (Fig. 3A), a second bore (Fig. 3A, bore at 42) of smaller diameter than the first bore (Fig. 3A), and a fluid passage of smaller diameter than the second bore (Figs. 3A and 3B, fluid passage at 49 is smaller than the diameter of the bore at 42); 
wherein the compression screw is configured to threadably mate with the first bore (Fig. 3A) and the sleeve and the seal are configured to extend into the second bore such that the tube and the axial bore formed in the seal align with the fluid passage (Fig. 3B, 52 and 42 extend into the indicated second bore at 42 and the tube 50 and bore of 42 align with the fluid passage of 49). 
In regard to claim 17, Plant and Baker discloses the fitting of claim 16, and Plant further discloses an angle between a bottom surface of the first bore and a sidewall of the first bore is about 90˚ and an angle between a bottom surface of the second bore and a sidewall of the second bore is about 90˚ (Fig. 3B, in [0030] discloses the conical cavity can be absent and have a step change to abut a second surface of 58 to provide a stop, therefore, a step change would result in 90˚ transition between the first bore and the second bore). 
In regard to claim 18, Plant and Baker discloses the fitting of claim 1, and Plant further discloses the compression screw includes a proximal portion (Fig. 3A, the head portion of 44 at 44) having at least one feature formed (Figs. 1 and 3A, the hex shape at 14 is at least a feature formed on 44) thereon that is configured to facilitate rotation of the compression screw (Figs. 1 and 3A, the hex shape is at least configured to facilitate rotation such that it provides a grip for rotation). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Plant (WO 2014/099777A1) in view of Baker (US 4,836,584) and further in view of Wagner et al. (US 2011/0186497 hereinafter “Wagner”).
Plant and Baker discloses the fitting of claim 1, but does not expressly disclose the seal further includes an annular ridge formed on the distal sealing face that surrounds the axial bore. 
In the related field of couplers in chromatography systems, Wagner teaches a seal (Fig. 2, seal 240) with one or more concentric indentations (Figs. 2 and 3b, 310 and 
It would have been obvious to one having ordinary skill in the art to have modified the seal of Plant in view of Baker to include an annular ridge formed on the distal sealing face in order to have the advantage of increased sealing property of the seal as taught by Wagner in [0060]. Additionally, Plant discloses the chamfer 64 of the seal can be of any shape as long as the resulting deformation volume is sufficient to receive the deformation. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plant (WO 2014/099777A1) in view of Baker (US 4,836,584) and further in view of Zelechonok (US 8,702,130).
In regard to claims 19-20, Plant and Baker discloses the fitting of claim 18, but does not expressly disclose a driver configured to selectively mate with the proximal portion of the compression screw such that rotation of the driver is transferred to the compression screw; 
wherein the driver includes a recess formed therein that is configured to receive the proximal portion of the compression screw; and 
wherein an outer surface of the driver is configured to be grasped directly by a user to rotate the compression screw. 
	In the related field of couplers in chromatography systems, Zelechonok teaches a compression screw (Fig. 1, at 34) having a head portion (Fig. 1, at 34) with ridges (Fig. 1, 36) for a tool to allow the user to rotate the compression screw (Fig. 1, in 3:38-54 
	It would have been obvious to one having ordinary skill in the art to have modified the compression screw of Plant in view of Baker to include ridges for a wrench in order to have the advantage of mechanically rotating the screw with a tool as taught by Zelechonok in 3:38-54.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plant (WO 2014/099777A1) in view of Baker (US 4,836,584) and Zelechonok (US 8,702,130) and further in view of Zimmerman (US 2,199,553).
Plant, Baker, and Zelechonok discloses the fitting of claim 20, but does not expressly disclose the driver includes a visual tightening aid for creating a seal between the tube and the fluid passage of the housing. 
In the related field of wrenches, Zimmerman teaches a gage device that measures pressure (Fig. 1, gage device 40 includes the visual aid of the dial at 41 and 42) on a wrench (Fig. 1).
It would have been obvious to one having ordinary skill in the art to have modified the wrench as taught by Zelechonok for the compression screw of Plant to include a visual tightening aid such as a gage device on the wrench in order to have the advantage of accurately indicating a predetermined force or torque requirement to prevent overtightening and damage as taught by Zimmerman on page 4 column 2 lines 15-35.

Claims 1, 3-4, 6-9, 10-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2016/0116088) in view of Plant (WO 2014/099777A1) and further in view of Plant et al. (US 7,909,367 hereinafter “Plant ‘367”).
In regard to claim 1, Graham discloses a fitting for coupling fluidic paths, comprising: 
a compression screw (Fig. 4, 2) having threads (Fig. 4, 9) formed along at least a portion of an outer surface thereof (Fig. 4) and a drive surface (Fig. 4, end of the threaded portion of 9 near 10) formed at a distal end thereof (Fig. 4); 
a tube (Fig. 3, 13) extending through an axial bore of the compression screw that is configured to carry fluid (Fig. 3); 
a sleeve (Fig. 3, 12) disposed around the tube (Fig. 3); and 
a seal (Fig. 3, 14) coupled to the sleeve such that the seal surrounds a distal end portion of the sleeve (Fig. 3, at 16 and 17); 
wherein the seal includes an axial bore (Fig. 3, bore from 15 to the axial end of 19) formed between a distal sealing face (Fig. 3, at 15) and a proximal sealing face (Fig. 3, at the end of 12 at 16 and 17) of the seal that is aligned with a fluid path of the tube (Fig. 3). 
	Graham does not expressly disclose a drive feature formed on an outer surface of the sleeve that is configured to abut against the drive surface of the compression screw; and
	a retainer coupled to a proximal end of the sleeve and preventing the compression screw from moving proximally away from the sleeve.

It would have been obvious to one having ordinary skill in the art to have modified the sleeve of Graham to include a radial flange abutting the distal end the compression screw in order to have the advantage of providing a stop to limit to the insertion depth that prevents damage from over tightening as taught by Plant in [0026] and [0030].
In the related field of couplings with compression screws, Plant ‘367 teaches a compression screw (Fig. 1, 3) with a pin (Fig. 1, 10) between the threads and flange of the compression screw (Fig. 1, threads near 13 and flange at 3) and the pin extends radially through the compression screw to connect to a proximal end of a sleeve (Fig. 1, 10 connects to a proximal end of the sleeve at 8).
It would have been obvious to one having ordinary skill in the art to have modified the sleeve and compression screw of Graham to include a pin between the threads and flange of the compression screw to connect to the proximal end of the sleeve in order to have the advantage of preventing unwanted rotation between the compression screw and the sleeve as taught by Plant ‘367 in 4:3-9.
In regard to claims 3 and 4, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Graham further discloses the seal further includes a recess formed in the proximal sealing face thereof that is coaxial with the axial bore formed through the seal 
wherein the recess has a diameter substantially equal to a diameter of the tube (Fig. 3, the indicated recess has a smallest diameter that transitions into the indicated axial bore that is substantially equal to the outer diameter of tube 13).
In regard to claim 6, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Graham further discloses the seal has a generally cylindrical shape (Fig. 3, 14 is generally cylindrical) with the proximal sealing face being recessed below a proximal end of a sidewall of the seal (Fig. 3, at 16 and 17) such that the sidewall of the seal is disposed around the distal end portion of the sleeve when a distal end of the sleeve abuts against the proximal sealing surface of the seal (Fig. 3, sidewall of 14 that surrounds the portion of 12 at 16 and 17). 
In regard to claim 7, Graham, Plant, and Plant ‘367 discloses the fitting of claim 6, and Graham further discloses the sidewall of the seal includes one or more features (Figs. 3 and 5, feature at 17 is a protrusion of 14 that fits into a groove of 12 at 17) formed on an inner surface thereof that are configured to interface with one or more complementary features formed on an outer surface of the sleeve to prevent the seal from separating from the sleeve (Figs. 3 and 5, groove at 17 of 12 complements the portion of 14). 
In regard to claim 8, Graham, Plant, and Plant ‘367 discloses the fitting of claim 7, and Graham further discloses the one or more features formed on the inner surface of the sidewall of the sleeve includes a radially inward extending protrusion (Figs. 3 and 5, feature at 17 is a protrusion of 14 that fits into a groove of 12 at 17) and the one or 
In regard to claim 9, Graham and Plant discloses the fitting of claim 6, and Graham further discloses the sidewall of the seal includes at least one slot formed therein that extends along a portion of a length of the seal (Fig. 5, groove at 16 can be interpreted as a slot, see https://www.merriam-webster.com/dictionary/slot that also defines slot as a groove).
In regard to claim 10, Graham, Plant, and Plant ‘367 discloses the fitting of claim 6, and Graham further discloses the seal is configured for selective separation from the distal end portion of the sleeve (Fig. 3, retaining features at 16 and 17 are similar to the applicant’s invention and therefore configured for selective separation) and Plant teaches an outer distal edge of the sleeve is chamfered (In [0023] discloses the sleeve 52 can include a tapered portion to allow for easy insertion into the seal 42) to facilitate insertion of the distal end portion of the sleeve into a recess of the seal (In [0023]).
 It would have been obvious to one having ordinary skill in the art to have modified the sleeve of Graham to include a chamfer in order to have the advantage of ease of insertion as taught by Plant in [0023].
In regard to claim 11, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Graham further discloses the seal is formed from a polymer (In [0067] discloses 14 can be made of PEEK). 
In regard to claims 14 and 15, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Plant further teaches a second sleeve (Fig. 3, 19) that is disposed between the tube and the sleeve (Fig. 3, 19 is between 12 and 13); and

It would have been obvious to one having ordinary skill in the art to have modified the sleeve of Graham to include a second sleeve made of PEEK in order to have the advantage of improved performance to the tube by providing additional flexibility and balance to high pressures to the tube and providing preventing drawbacks in biological environments as taught by Plant in [0064].
In regard to claim 16, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Graham further discloses a housing (Fig. 2, 21) having a coupling port (Fig. 2, port at 12) formed therein that includes a first bore (Fig. 2) having threads (Fig. 2, threaded portion of 21 that threads onto 12) formed along at least a portion of a length thereof (Fig. 2), a second bore (Fig. 2, bore at 14 and 31) of smaller diameter than the first bore (Fig. 2), and a fluid passage of smaller diameter than the second bore (Fig. 2, at 23); 
wherein the compression screw is configured to threadably mate with the first bore and the sleeve and the seal are configured to extend into the second bore such that the tube and the axial bore formed in the seal align with the fluid passage (Fig. 2, 12 and 14 extend into the indicated second bore). 
In regard to claim 17, Graham, Plant, and Plant ‘367 discloses the fitting of claim 16, and Plant further teaches an angle between a bottom surface of the first bore and a sidewall of the first bore is about 90˚ and an angle between a bottom surface of the second bore and a sidewall of the second bore is about 90˚ (Fig. 3B, in [0030] discloses the conical cavity can be absent and have a step change to abut a second surface of 58 
It would have been obvious to one having ordinary skill in the art to have modified the conical portion of the housing of Graham to include stepped portion in order to have the advantage of a stop limit to prevent overtightening as taught by Plant in [0030].
In regard to claim 18, Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, and Graham further discloses the compression screw includes a proximal portion (Fig. 4, at 5) having at least one feature formed (Fig. 4, splines 7) thereon that is configured to facilitate rotation of the compression screw (Fig. 4, splines 7 allows a user to grip and rotate the compression screw). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2016/0116088) in view of Plant (WO 2014/099777A1) and Plant ‘367 (US 7,909,367)  and further in view of Wagner (US 2011/0186497).
Graham, Plant, and Plant ‘367 discloses the fitting of claim 1, but does not expressly disclose the seal further includes an annular ridge formed on the distal sealing face that surrounds the axial bore. 
In the related field of couplers in chromatography systems, Wagner teaches a seal (Fig. 2, seal 240) with one or more concentric indentations (Figs. 2 and 3b, 310 and 300A-300E form concentric ridges at the distal end and in [0016] discloses the seal can have one or more concentric indentations).
. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2016/0116088) in view of Plant (WO 2014/099777A1) and Plant ‘367 (US 7,909,367) and further in view of Zelechonok (US 8,702,130).
In regard to claims 19-20, Graham, Plant, and Plant ‘367 discloses the fitting of claim 18, but does not expressly disclose a driver configured to selectively mate with the proximal portion of the compression screw such that rotation of the driver is transferred to the compression screw; 
wherein the driver includes a recess formed therein that is configured to receive the proximal portion of the compression screw; and 
wherein an outer surface of the driver is configured to be grasped directly by a user to rotate the compression screw. 
	In the related field of couplers in chromatography systems, Zelechonok teaches a compression screw (Fig. 1, at 34) having a head portion (Fig. 1, at 34) with ridges (Fig. 1, 36) for a tool to allow the user to rotate the compression screw (Fig. 1, in 3:38-54 discloses a cooperating tool such as a wrench to rotate the fitting 10 at 34 which is at least a driver with at least one recess to grip the ridges and turn the fitting 10).
	It would have been obvious to one having ordinary skill in the art to have modified the compression screw of Graham in view of Plant and Plant ‘367 to include .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2016/0116088) in view of Plant (WO 2014/099777A1), Plant ‘367 (US 7,909,367),  and Zelechonok (US 8,702,130) and further in view of Zimmerman (US 2,199,553).
Graham, Plant, Plant ‘367, and Zelechonok discloses the fitting of claim 20, but does not expressly disclose the driver includes a visual tightening aid for creating a seal between the tube and the fluid passage of the housing.
In the related field of wrenches, Zimmerman teaches a gage device that measures pressure (Fig. 1, gage device 40 includes the visual aid of the dial at 41 and 42) on a wrench (Fig. 1).
It would have been obvious to one having ordinary skill in the art to have modified the wrench as taught by Zelechonok for the compression screw of Graham to include a visual tightening aid such as a gage device on the wrench in order to have the advantage of accurately indicating a predetermined force or torque requirement to prevent overtightening and damage as taught by Zimmerman on page 4 column 2 lines 15-35.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Changes to the Specification and Drawings filed on 9/15/2021 are accepted.

Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Plant does not teach all the features of claim 1, however, the current rejection no longer relies only on Plant for claim 1 and relies on the prior art Baker which teaches a retainer for a compression screw. See the updated rejection.
	In response to applicant’s argument that Plant fails to teach or suggest a slot as required by claim 9 since the threads of Plant cannot be reasonably interpreted as a slot or groove, however, the groove formed by the threads 74 allows the seal 42 to conform to the shape of the groove in order to secure the seal 42 to the sleeve as described in [0023] which is the same purpose and function of the groove 608 of the applicant’s invention. Therefore, it is reasonable to interpret the spiral groove of the threads to be a slot. Further, in [0080] of the applicant’s specification recites “To aid in positioning the seal 410…the sleeve can include one or more complementary features 608 to retain the position of the seal relative to the sleeve. For example, in the illustrated embodiment the sleeve 404 can include a groove formed in an outer surface thereof and the seal 410 can include one or more protrusions formed on an inner surface thereof” which supports that the term “slot” and “groove” can be reasonably interpreted as the same. See the updated rejection.
.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Shupper (US 3,600,009) discloses a stop ring to prevent unwanted longitudinal movement.
	Krywitsky (US 5,678,607) discloses a restraining clip to prevent unwanted longitudinal movement between at least two components.
	McNaughton et al. (US 6,086,118) discloses a lock ring to retain a sleeve from disengaging from the coupling. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679